Rdvner, Circuit Judge, concurring. I agree that we are bound by the holdings in Byrne v. Avon Prod., Inc., 328 F.3d 379 (7th Cir. 2003), and now Severson v. Heartland Woodcraft, Inc., 872 F.3d 476 (7th Cir. 2017), which have declared—without any support from the text of the Americans with Disabilities Act—a per se rule that “a long term leave of absence cannot be a reasonable accommodation.” Severson, 872 F.3d at 480-81. I question the holdings of these cases. The ADA, by its terms, is meant to be flexible and to require individualized assessments of both the reasonableness of an employee’s requested accommodation and the burden on employers. Holding that a long term medical leave can never be part of a reasonable accommodation does not reflect the flexible and individual nature of the protections granted employees under the Act. It is undisputed that the ADA allows for part-time or modified work schedules to accommodate individuals with disabilities. 42 U.S.C. § 12111(9). And so, for example, the ADA may require an employer with a flexible work force to offer part-time work or a work-when-you-can schedule to accommodate an employee undergoing chemotherapy who cannot work a full day every day during a course of treatment that may last many months. But our cases have declared a per se rule that would exclude an employee from seeking an accommodation in which the employee requires four full months off for chemotherapy treatment but then can return to work full time without restriction. This per se rule applies regardless of whether the leave would cause any hardship to the employer. The distinction is nonsensical. This court and others have long interpreted the ADA’s reasonable accommodation requirement as including paid or unpaid leave, subject to an employer’s demonstration of undue hardship. See, e.g., Haschmann v. Time Warner Entm’t Co., 151 F.3d 591, 601 (7th Cir. 1998) (stating that there was sufficient evidence from which a reasonable juror could conclude that the second medical leave of 2-4 weeks, as requested—following an earlier leave of three weeks and a modified schedule for three weeks— would have been a reasonable accommodation and was a question of fact for the jury). Other courts have rejected the per se rule that an extended medical leave can never be a reasonable accommodation under the ADA. See, e.g, Garcia-Ayala v. Lederle Parenterals, Inc., 212 F.3d 638, 647-48 (1st Cir. 2000) (rejecting a per se rule that extended leaves cannot be reasonable accommodations and citing other cases that have held that a medical leave of absence is a reasonable accommodation under the Act in some circumstances). In fact both Byrne and Severson point out that under the ADA it may be appropriate to allow for intermittent short leaves of absence—a couple of days or even a couple of weeks—for someone with a condition that at various times renders her completely unable to work, such as arthritis or lupus, Severson, 872 F.3d at 480-81, Byrne, 328 F.3d at 381. But what sense does it make that the ADA could require an employer to accommodate an employee with lupus who requires one week leaves, several times a year, every year, but can never require an employer to accommodate an employee who needs a one-time leave of four or five months to recuperate from, for example, a kidney replacement? Whether an employer can reasonably accommodate an employee who requires a leave of either the first or second type is a factual determination that can be made in the latter case just as easily as in the former. It might be that a particular employer cannot and has not ever authorized a leave of more than a few weeks; but it might also be the case that the employer historically has permitted employees to take multi-month leaves for medical and non-medical reasons. There is no reason to think that the ADA was meant to accommodate one type of disability over another or that the fact-intensive assessments required to determine undue hardship can be applied to some forms of leave but not others. The indefinite and lengthy nature of Golden’s request for leave indeed may have been an undue hardship for the Housing Authority, but this was a determination to be made on the facts of the case. I continue to believe that a per se rule declaring that a long-term leave of absence can never be a reasonable accommodation under the ADA, as opposed to one requiring a factual determination of undue hardship, is contrary to the language of the Act. But because it is now the law of this circuit, I must concur in the judgment.